Order entered October 6, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01143-CV

                              CLINTON ADAMS, Appellant

                                             V.

                           CITY OF DALLAS, TEXAS, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-00321-B

                                         ORDER
        We GRANT appellant’s October 2, 2014 motion for extension of time to file notice of

appeal. Appellant’s September 8, 2014 notice of appeal is considered timely for jurisdictional

purposes.

        We DENY appellee’s September 15, 2014 motion to dismiss appeal for lack of

jurisdiction.




                                                    /s/   ADA BROWN
                                                          JUSTICE